Case 2:20-cv-11236-RGK-PLA Document 3-7 Filed 12/11/20 Page 1 of 4 Page ID #:771




     EXHIBIT 27
Case 2:20-cv-11236-RGK-PLA Document 3-7 Filed 12/11/20 Page 2 of 4 Page ID #:772




   From: Rosalind Nicholson
   Sent: 02 August 2020 18:04
   To: 'Stevyn@prestigetrustco.com' <Stevyn@prestigetrustco.com>
   Cc: 'Vernel Powell' <REDACTED            >; Rhonda Brown <Rhonda.Brown@walkersglobal.com>;
   Colleen Farrington <Colleen.Farrington@walkersglobal.com>
   Subject: RE: Letter for Rosalind [WALKERS-AMER_Docs.FID1454811]

   Dear Stevyn,

   Thank you, I am well and trust the same is the case with you.

   Thank you for your email. I spoke to Mr Powell on Friday and he confirmed he was happy with the draft
   letter in the form I sent through on Friday morning and would relay that to you.

   We are happy for the letter to be sent to the Bank now without the Apostille with the Apostilled copy to
   follow once you are able to have that done on Wednesday.

   Let me know what you would charge by way of fee so I can seek instructions. I should say, we had not
   thought that any fee would be charged for this: if, as you and Mr Powell have confirmed, the Letters are
   forgeries, and bearing in mind the serious damage which the Letters have caused to the Company, we
   had assumed that you would be keen in your own interests to ensure that the Bank was made aware that
   they are forgeries and not authorised by you.

   Kind regards,

   Rosalind

   Rosalind Nicholson
   Partner
   WALKERS
   T +1 284 852 2237 | M +1 284 542 2237 | E rosalind.nicholson@walkersglobal.com

   Bermuda | British Virgin Islands | Cayman Islands | Dubai | Guernsey | Hong Kong | Ireland | Jersey | London | Singapore



   From: Stevyn@prestigetrustco.com <Stevyn@prestigetrustco.com>
   Sent: 01 August 2020 18:34
   To: Rosalind Nicholson <Rosalind.Nicholson@walkersglobal.com>
   Cc: 'Vernel Powell' <REDACTED            >
Case 2:20-cv-11236-RGK-PLA Document 3-7 Filed 12/11/20 Page 3 of 4 Page ID #:773


   Subject: RE: Letter for Rosalind [WALKERS-AMER_Docs.FID1454811]

   [this message is from an external sender]


   Dear Rosalind
   Hope you are well and staying safe. I’m following up to see where we’re at.
   Monday and Tuesday next week are public holidays on St. Kitts and Nevis so we won’t be able to get
   Apostille until Wednesday.
   We need to prepare for Wednesday, therefore we need to discuss and agree on a professional fee
   by end of day Monday.

   We look forward to hearing from you.

   Kind Regards
   Stevyn




   From: Rosalind Nicholson <Rosalind.Nicholson@walkersglobal.com>
   Sent: Friday, July 31, 2020 7:25 AM
   To: Stevyn@prestigetrustco.com
   Cc: 'Vernel Powell' <REDACTED            >; Rhonda Brown <Rhonda.Brown@walkersglobal.com>;
   Colleen Farrington <Colleen.Farrington@walkersglobal.com>
   Subject: RE: Letter for Rosalind [WALKERS-AMER_Docs.FID1454811]

   Dear Stevyn,

   I trust this finds you well.

   Very many thanks for the draft letter. Might I respectfully suggest a few amendments so as to cover the
   two false letters (2 and 15 July as per the attached correspondence)? I attach a tracked version of the
   draft for your convenience. I hope this is satisfactory to you. Did you also want to say anything about the
   seal attached to the letter of 15 July? Perhaps you can kindly confirm?

   I will try and call Mr Powell during the course of the day today.

   Kind regards,

   Rosalind

   Rosalind Nicholson
   Partner
   WALKERS
   T +1 284 852 2237 | M +1 284 542 2237 | E rosalind.nicholson@walkersglobal.com

   Bermuda | British Virgin Islands | Cayman Islands | Dubai | Guernsey | Hong Kong | Ireland | Jersey | London | Singapore
Case 2:20-cv-11236-RGK-PLA Document 3-7 Filed 12/11/20 Page 4 of 4 Page ID #:774


   From: Stevyn@prestigetrustco.com <Stevyn@prestigetrustco.com>
   Sent: 28 July 2020 19:04
   To: Rosalind Nicholson <Rosalind.Nicholson@walkersglobal.com>
   Cc: 'Vernel Powell' <REDACTED            >
   Subject: FW: Letter for Rosalind

   [this message is from an external sender]

   Dear Rosalind

   Attached is the draft letter that we agree to sign, notarize and apostille. This letter, being apostilled,
   should put everything to rest. At this point I humbly suggest that you call Mr Powell at + 1 (869) 762
   7882 to discuss requirements to facilitate this. As indicated, we have nothing to do with the letter
   submitted to the bank and we would not take any responsibility for that. Also, the contents of that
   letter would suggest that the bank
   did not act professional as a bank should. How can someone just submit a letter like this with no
   supporting documents, and the bank accepts that? We would not take responsibility for the bank
   taking such decision.

   We wait to hear your reply.

   Kind Regards
   Stevyn



   All services are supplied on the basis of the firm's standard Terms of Engagement which can be found here. We take the protection of
   personal data very seriously. Full details of how we will process your personal data can be found in our Privacy Statement.

   WALKERS' DISCLAIMER: The information in this email may be confidential, legally privileged and exempt from disclosure under
   applicable laws. If you are not the intended recipient, you must not read, use or disseminate the information in any way. If you receive this
   email in error, please inform us immediately and then delete it from your system. Due to the nature of email communication, Walkers and
   its affiliated entities accept no responsibility for any viruses or for the reliability, security, inaccuracy, incompleteness, interception,
   corruption, loss or delay of information exchanged.
